669 S.E.2d 746 (2008)
William L. DAVIS, Guardian ad Litem for John Brooks Davis
v.
Daniel I. SUGARMAN, M.D.; The Sanger Clinic; Lake Norman Regional Medical Center; Mooresville Hospital Management Associates, Inc.; Richard Scherczinger; Alan Micklin, M.D.; and Charlotte Cardiology Associates, P.A.
No. 471P08.
Supreme Court of North Carolina.
December 11, 2008.
A.L. Butler Daniel, Erin K. Pleasant, Wrightsville Beach, for Davis.
Harvey L. Cosper, Jr., Leigh K. Hickman, Charlotte, for Sugarman & Sanger Clinic.
James W. Williams, Mark C. Kurdys, Asheville, for Sherczinger and Cardiology Assoc.
Mark E. Anderson, Andrew H. Nelson, Raleigh, Monica E. Webb, for Lake Norman & Mooresville.

ORDER
Upon consideration of the petition filed on the 10th day of October 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*747 "Denied by order of the Court in conference, this the 11th day of December 2008."